Citation Nr: 1702103	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for heart disease.

2. Entitlement to service connection for diabetes mellitus type II.

3. Entitlement to service connection for nephropathy associated with diabetes mellitus type II.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II.

6. Entitlement to service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II.

7. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969.  The Veteran died in December 2013 with the above claims pending on appeal.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Oakland RO subsequently acquired jurisdiction.

In February 2014, the Board dismissed the Veteran's appeals on the basis that the Board had no jurisdiction to adjudicate the merits of the Veteran's appeal as a result of the Veteran's death in December 2013.

In January 2014, the Appellant requested that the Veteran's appeal as to the above-listed issues be continued, with the Appellant substituted for the Veteran.  See Appellant's filing of January 2014.  The agency of original jurisdiction (AOJ) granted the Appellant's motion to be substituted for the Veteran as the appellant.

In August 2014, the Board remanded the above issues for further evidentiary development.

While an August 1969 VA administrative decision of the San Francisco RO determined that the Veteran's discharge in May 1969 was "considered to be under conditions not other than dishonorable," an undated DD Form 214N documents that the Veteran's 1969 discharge from service was upgraded to "under honorable conditions" in November 1977 by the Department of Defense.  In the rating decision of August 2009, the AOJ has classified the separation as under honorable conditions.  Implicitly, the AOJ has accepted the discharge.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died on December [redacted], 2013.

2. At the time of his death, the Veteran was service-connected for asbestosis and skin rash.

3. The Veteran did not have service in Vietnam.  The Veteran was not exposed to herbicides during active service, and such exposure cannot be presumed.

4. Coronary artery disease was not manifest during service and is not attributable to service.  Cardiovascular disease was not manifested in service or within the one-year presumptive period following service.

5. Coronary artery disease was not caused or aggravated by a service-connected disease or injury.

6. Diabetes mellitus type II was not manifest during service or within the one-year presumptive period following service.  Diabetes mellitus type II is not attributable to service.

7. Diabetes mellitus type II was not caused or aggravated by a service-connected disease or injury.

8. Chronic renal insufficiency was not manifest during service and is not attributable to service.  Nephritis was not manifested in service or within the one-year presumptive period following service.

9. Renal insufficiency was not caused or aggravated by a service-connected disease or injury.

10. Hypertension was not manifest during service or within the one-year presumptive period following service.  Hypertension is not attributable to service.

11. Hypertension was not caused or permanently worsened by a service-connected disease or injury.

12. Peripheral neuropathy of the bilateral lower and upper extremities was not manifest during service and is not attributable to service.  An organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.

13. Peripheral neuropathy was not caused or permanently worsened by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated during service, and cardiovascular disease may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Coronary artery disease is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  Diabetes mellitus type II was not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Diabetes mellitus type II is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

5. Chronic renal insufficiency was not incurred in or aggravated during service, and nephritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. Renal insufficiency is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

7. Hypertension was not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8. Hypertension is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

9. Peripheral neuropathy was not incurred or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

10.  Peripheral neuropathy is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  8 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims, and the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.

A VCAA notice letter was sent to the Veteran in February 2009.  The Veteran was notified of the information and evidence needed to substantiate and complete a claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, statements of the Veteran, and lay statements.

The Veteran was not provided a VA medical examination and nexus opinion with regard to the above claims.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, a preponderance of the evidence is against finding that the Veteran suffered injury or disease in service, and/or the evidence does not indicate that post-service symptoms of disability may be associated with in-service symptoms.  Accordingly, a VA medical examination is not warranted.

In October 2014, the Appellant provided a list of names and telephone numbers of crew members who served with the Veteran aboard the USS Braine from 1966 to 1969.  The Appellant stated that she had called the named persons and was awaiting responses.  No statements from the named persons have been submitted into the record.

The Board finds that the AOJ substantially complied with the Board's remand instructions of August 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, ship records detailing the movements and operations of the USS Braine were obtained.  Updated private treatment records were also obtained.  In October 2014, VA was notified by the Social Security Administration (SSA) National Records Center that SSA records for the Veteran do not exist because they have been destroyed, and that further efforts to obtain them would be futile.  The Veteran's claims were readjudicated by an SSOC of June 2015.

The Board finds that all available, relevant evidence necessary to decide the issues on appeal has been identified and obtained, and all necessary development has been accomplished.

Criteria of service connection, generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

For certain chronic diseases, including diabetes mellitus, nephritis, other organic diseases of the nervous system, and cardiovascular-renal disease, including hypertension, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  Because the Veteran did not engage in combat with the enemy, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  A layperson is generally competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C.A. § 7104 (a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

Service in Republic of Vietnam

The "service in Vietnam" language of the statute and regulation requires that a veteran was present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Because the preponderance of the evidence in this case is against the contention that the Veteran was on the landmass or the inland waters of Vietnam, he is not entitled to the presumptions of service connection relating to diseases associated with exposure to herbicide agents.

Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam. Service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam.  See VAOPGCPREC 27-97 (July 1997).  There is a distinction between larger ocean-going vessels, referred to as "blue water," and smaller "brown water" vessels that patrolled near shore or along rivers.  See VAOPGCPREC 7-93 (August 1993).  Inland waterways are defined as fresh water rivers, streams, and canals, and similar waterways.  When a veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways.  See VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H, 2a.

In Gray v. McDonald, 27 Vet. App. 313, 325 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court vacated the Board's decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to the harbor of Da Nang.

The Veteran stated that he was physically present in Vietnam in 1966.  See notice of disagreement of November 2009.  He maintained that, while he served on the USS Braine as a boilerman in November 1966, "the Braine was forced to Da Nang harbor where we spend time repairing the ship while on shore."  See Veteran's filing of November 2009.  The Veteran also stated: "I served aboard the USS. Braine DD 630 in 1966 in the inland waters Vietnam.  In addition our ship in was up down the Saigon Rivers.  This ship is listed as Agent Orange Alphabetized Ships list."  See Veteran's filing of May 2013.  The Veteran submitted an unattributed narrative history of the USS Baine, which states that the vessel was "was forced to Da Nang harbor for repairs" in 1966.  See Veteran's filing of November 2009.

The Appellant states, "My husband reenlisted served on the USS Braine (DD-630) from December 1, 1965 until he was discharged from military service at Treasure Island May 19, 1969."  She argues that the Veteran is "presumed to be exposed to herbicide while in Vietnam abroad the USS Braine."  She notes that he stated that he was a boiler repairman who rebuilt the boiler on his ship while docked in Da Nang Harbor.  See Appellant's filing of October 2014.

The Veteran's service personnel records do not confirm that he was on the mainland of Vietnam or the inland waterways of Vietnam.  The Veteran's military occupational specialty was boilerman technician.  Beginning in November 1965, he reported to the USS Canopus (AD34).  His next transfer was to the U.S. Naval Station in Rota, Spain in July 1967.  In September 1967, the Veteran was transferred to the USS Alcor (AK 295).  Service personnel records reflect that he was assigned to the USS Braine in 1968.  The Veteran's DD 214N shows that his last duty assignment was on the USS Braine (DD-630).

VA maintains a list of U.S. Navy and Coast Guard ships associated with service in Vietnam and possible exposure to Agent Orange based on service records.  This list is intended to provide VA regional offices with a resource for determining whether a particular U.S. Navy or Coast Guard veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the veteran's ship.  The list indicates that the USS Braine (DD-630) docked to pier at Da Nang on November 27, 1966.  However, as noted above, the Veteran's service records show that the Veteran did not serve on the USS Braine in November 1966.  The record also does not indicate that the USS Baine was in the in-land waterways of Vietnam during the period that the Veteran was assigned to the vessel.

In July 2012, VA made a formal finding of a lack of information corroborating in-country Vietnam service.  The memorandum noted that, while the Veteran states that he was on the USS Braine (DD-630) in 1966, a "review of Veteran's personnel file shows service onboard the USS Canopus (AS-34) in 1966, [and] the Veteran did not report to USS Braine until 03/14/1968."

The record contains deck logs from the National Archives and Records Administration (NARA) relating to the movement of the USS Braine from August through November 1968.  The deck logs indicate that the USS Braine was in Da Nang harbor from November 5, 1968 to November 9, 1968, and that the ship left for Hong Kong on November 9, 1968.  The records do not show that the vessel was in the in-land waterways of Vietnam during this period.  In any event, the Veteran claims to have gone ashore at Da Nang harbor in 1966, not 1968.

In its role as factfinder, the Board is obligated to determine whether lay evidence is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In doing so, the Board may properly consider facts such as internal inconsistency of statements, facial plausibility, and consistency with other evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Service personnel records place the Veteran on a vessel other than the USS Braine in 1966, and the Veteran does not claim to have been on the mainland of Vietnam in 1968, when the USS Baine was in Da Nang harbor.  While the Veteran is competent to report his physical presence on the mainland of Vietnam, the Board finds the Veteran's service personnel records and the relevant Navy deck logs to be more credible than the Veteran's assertions in this case.  Such records were objective and made at the time of the events, as opposed to the Veteran's recollection decades later.

Service connection for heart disease

The Veteran's death certificate lists the immediate cause of death as pancreatic serous cystadenoma, with the contributing causes of diabetes, coronary artery disease, atrial fibrillation, and cerebrovascular disease.  The Veteran suffered a right hemorrhagic thalamic stroke in December 2001.  See private treatment record of December 2001.  He also had congestive heart failure.  See private treatment record of February 2006.  A private treatment record of May 2009 noted the Veteran's "mild cardiomegaly."  A private treatment record of April 2006 noted the following: "Technically difficult study.  Abnormal echocardiogram with concentric left ventricle hypertrophy, left atrial enlargement, mitral annular calcification with mild aortic insufficiency.  Thickened aortic valve without significant aortic stenosis."

The Appellant argues that service connection for cardiovascular disease is warranted on a presumptive basis due to herbicide exposure.  See November 2016 informal hearing presentation.  As explained above, because the Veteran did not perform service in the Republic of Vietnam, he cannot be presumed to have been exposed to herbicides pursuant to 38 U.S.C.A. § 1116, and he is not entitled to presumptive service connection pertaining to certain diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2016).

The Veteran's service treatment records do not indicate (and the Appellant does not allege) heart disease symptoms during service, and there were no such symptoms within one year of service separation.  Upon examination in May 1969, the heart and vascular system were normal.  The chest x-ray was negative for pathology.  See report of May 1969 discharge examination.  There is also no medical opinion of record linking the Veteran's heart disability to service.  Neither VA treatment records nor private treatment records establish such a link.

The statutory presumption of service connection based on herbicide exposure does not preclude the Veteran from establishing service connection by proof of actual causation due to herbicide exposure.  See 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here the evidence does not show that the Veteran was actually exposed to herbicides during service.

Heart disease was not "noted" during service, and the Veteran did not have characteristic manifestations to identify the disease entity.  Here, there is no credible evidence of heart disease during service or within one year of separation.  In addition, there is no competent evidence linking heart disease to service.  No evidence suggests that the Veteran's cardiovascular disease was caused or aggravated by his service-connected skin rash or asbestosis.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.

Service connection for diabetes mellitus type II

A private treatment record of June 2006 notes the Veteran's "IDDM w/ peripheral neuropathy and pvd."  The Veteran was found to have had type II diabetes since 1998.  See private treatment record of February 2006.  The Veteran's death certificate lists the immediate cause of death as pancreatic serous cystadenoma, with the contributing causes of diabetes, coronary artery disease, atrial fibrillation, and cerebrovascular disease.

The Appellant contends that service connection for diabetes is warranted on a presumptive basis due to herbicide exposure.  See November 2016 informal hearing presentation.  Because the Veteran did not perform service in the Republic of Vietnam, he cannot be presumed to have been exposed to herbicides pursuant to 38 U.S.C.A. § 1116, and he is not entitled to presumptive service connection pertaining to certain diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2016).  Furthermore, the Appellant does not allege, and the evidence does not show, that the Veteran was actually exposed to herbicides during service.

The Veteran's service treatment records do not indicate (and the Appellant does not allege) diabetes symptoms during service.  Rather, at the time of separation, the endocrine system was normal.  See report of discharge examination of May 1969.  There were no diabetes mellitus symptoms within one year of service separation.  Medical opinion dates the onset of the Veteran's type II diabetes mellitus from 1998.  See private treatment record of February 2006.  There is also no medical opinion of record linking the Veteran's diabetes mellitus type II to service.  Neither VA treatment records nor private treatment records establish such a link.  

Diabetes mellitus type II was not "noted" during service, and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  Here, there is no credible evidence of diabetes during service or within one year of separation.  In addition, there is no competent evidence linking diabetes mellitus to service.  No evidence suggests that the Veteran's diabetes mellitus was caused or aggravated by his service-connected skin rash or asbestosis.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.

Service connection for nephropathy associated with diabetes mellitus type II

The Veteran had chronic renal insufficiency.  See August 2006 record of Dr. J. K.  He was also noted as having bilateral renal cysts.  See December 2001 record of Dr. T. M.  The Appellant argues for entitlement to service connection for a kidney disorder as secondary to the Veteran's diabetes and cardiovascular disease.  See November 2016 informal hearing presentation.  Because the Veteran has been determined not to be entitled to service connection for diabetes mellitus type II and coronary artery disease, secondary service connection based on those disabilities is not possible.  Furthermore, no evidence suggests that the Veteran had a kidney disorder that was caused or aggravated by the two disabilities for which he was service-connected, skin rash and asbestosis.

The Veteran's service treatment records do not contain evidence of kidney symptoms.  The separation examination of May 1969 reveals a normal urinalysis.  There were no kidney symptoms within one year of service separation.  Kidney disease was not noted during service or within one year of separation.  Here, there is no evidence of nephropathy during service or within one year of separation.  In addition, there is no competent evidence linking nephropathy to service or to a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.



Service connection for hypertension

The Veteran had hypertension.  See private treatment record of August 2006.  The Appellant argues that service connection for hypertension is warranted as secondary to diabetes and cardiovascular disease.  See November 2016 informal hearing presentation.  Because the Veteran has been determined not to be entitled to service connection for diabetes mellitus type II and coronary artery disease, secondary service connection based on those disabilities is not possible.  Furthermore, no evidence suggests that the Veteran's hypertension was caused or aggravated by the two disabilities for which he was service-connected, skin rash and asbestosis.

The Veteran's service treatment records do not indicate (and the Appellant does not allege) hypertension symptoms during service, and there were no such symptoms within one year of service separation.  The Veteran's May 1969 separation examination noted a blood pressure reading of 114/82.  This result does not meet the definition of hypertension under VA's schedule of ratings for the cardiovascular system, which defines hypertension as diastolic blood pressure predominantly greater than 90mm and systolic blood pressure predominantly 160mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  No medical opinion of record links the Veteran's hypertension to service.  

Here, hypertension was not "noted" or manifest during service or within one year of separation.  In addition, there is no competent evidence linking the remote onset to service.  To the extent there is an assertion of herbicide exposure, the Board has found that the Veteran was not exposed.  Therefore, service connection based on herbicide exposure is not a viable theory.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.

Service connection for peripheral neuropathy

The Veteran had diabetes mellitus with peripheral neuropathy.  See private treatment records of January 2007 and June 2006.  The Veteran reported numbness of the upper and lower extremities.  See Veteran's February 2009 claim.  A rating decision of August 2009 denied service connection for peripheral neuropathy of the left lower extremity, the right lower extremity, and the bilateral upper extremities.

Early-onset peripheral neuropathy is listed among the diseases that may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.309(e) (2016).  Because the Veteran did not perform service in the Republic of Vietnam, he cannot be presumed to have been exposed to herbicides pursuant to 38 U.S.C.A. § 1116.  There is also no evidence of actual exposure to herbicides.

The Appellant argues that service connection for peripheral neuropathy is warranted as secondary to diabetes and cardiovascular disease.  See November 2016 informal hearing presentation.  Because the Veteran has been determined not to be entitled to service connection for the diabetes mellitus type II and coronary artery disease, secondary service connection based on those disabilities is not possible.  Furthermore, no evidence suggests that the Veteran's peripheral neuropathy was caused or aggravated by the two disabilities for which he was service-connected, skin rash and asbestosis.

During service in April 1965, the Veteran complained of aching in the right shoulder and slight pain in the right elbow.  In December 1967, the Veteran reported left leg pain and swelling following the application of a cast for a fracture of the left medial malleolus.  In January 1968, the Veteran reported that his left arm had no feeling.  The assessment was nerve compression resulting from an incorrect crutch length.  A service treatment record of June 1969 notes "neurodermatitis legs."  The May 1969 discharge examination report found the Veteran's neurological system to be normal.  No medical opinion of record links the Veteran's peripheral neuropathy to any neurological symptoms noted during service.  The Veteran's medical history does not establish a manifestation of peripheral neuropathy of the upper or lower extremities during service or within one year of separation.  

Here, the Veteran had neurodermatitis during service and service connection has been granted for the skin.  In addition, he complained of a decrease in feeling involving the left arm.  However, the complaint was attributed to nerve compression associated with the use of a crutch.  A chronic disease was not "noted during service and because the neurologic system was normal at separation, chronicity may be legitimately questions.  Further, there is no allegation of continuity.  Based upon the record, the in-service complaint was acute and resolved without residual disability.  In reaching this determination, we note that was seen in 1986 by Dr. Hinshaw, an extensive medical history was recorded.  There was no report of a neurologic deficit and no reported history of a neurologic deficit.  This evidence establishes that the neuropathy was first manifest many years after service.

The preponderance of the evidence is against the claim, and there is no doubt to be resolved.


ORDER

Service connection for heart disease is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for nephropathy associated with diabetes mellitus type II is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II is denied.

Service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II is denied.

Service connection for peripheral neuropathy, bilateral upper extremities is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


